DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the configuration information management unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to provide structural support and algorithm for implementing the claim functions (fig. 1, represent the UE, page 12 to page 17+, fig. 4, number of HARQ processes associated with grant-frees resources, page 17 to page 20, fig. 6, steps implementing the algorithms, page 20 to page 29, fig. 15, the configuration information management unit 103 of the UE which is coupled to the transmitter, page 47 to page 57).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2018/0027575 A1, PCT Date: Feb. 5, 2016) in view of Marinier et al (US 2009/0307554 A1).

Regarding claim  1 (Original), Shi et al (US 2018/0027575 A1, PCT Date: Feb. 5, 2016) discloses a user equipment (fig. 1, UE which uses one of the portions by dividing the shared resources,  and using the shared resources to transmit without uplink data without a grant, section 0021-0023) in a radio communication system (fig. 1, see, the eNB and the UE fig. 3, , the user equipment comprising: a configuration information management unit  (see, the obtaining module of the terminal, section 0038, 0021-0022-controlling uplink data,  see, the terminal acquires shared resources from the control channel scheduling system information block, section 0058-0063, 0074) configured to retain configuration information in relation to a plurality of divided resources (see, divided shared resources, section 0021-0026, 0040-0041) that are capable of transmitting data without receiving data transmission permission from a communication device (see, autonomous transmission without being subject to instruction of the base station, section 0057)  that is different from the user equipment (see, the terminal using  a selected resource to transmit uplink data without a grant, section 0023-0026), the plurality of divided resources (see, the divided resources (section 0089, 0096-resources blocks from the divided resources) in term of subframes in relation to retransmission, section  0074, 0102, 0108) each being associated with retransmission control processes (see, autonomous retransmission, section 0082); and a transmitter  (see, transmission module of the terminal which is configured to select resource units in the divided shared resources, section 0040-0041, 0096) configured to select, from the plurality of divided resources (see, terminal which selects portion of the divided shared resources for uplink transmission of data, section 0021-0026, 0040-0041).
Shi ‘575 discloses all the claim limitations but fails to explicitly teach: a divided resource that is associated with a given retransmission control process whose retransmission control buffer is empty, so as to transmit data by using the divided resource.
However, Marinier ‘554 from a similar field of endeavor discloses: a divided resource that is associated with a given retransmission control process (fig. 7, se, plurality of TTIs associated with HARQ processes-distinct TTIs per HARQ1, HARQ2, including HARQ retransmission/autonomous retransmissions, section 0027-0028) whose retransmission see, HARQ buffer being empty and  then selects the next TTI for new transmission, section 0028), so as to transmit data by using the divided resource (see, autonomous transmissions/selects next TTI for transmission, section 0028, fig. 7, shows a plurality of TTIs with HARQs).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the retransmission of HARQ based on HARQ TTIs as taught by Marinier ‘554 into the method and apparatus for controlling of uplink data via divided shared resources of SHI ‘575.  The motivation would have been to provide autonomous transmission without a data grant as suggested in section 0082 of SHI ‘575.

Regarding claim 2 (Original), SHI ‘575 as modified by Marinier ‘554 discloses the user equipment (fig. 1, UE which uses one of the portions by dividing the shared resources,  and using the shared resources to transmit without uplink data without a grant, section 0021-0023), wherein the configuration information includes information indicating the plurality of divided resources (see, divided shared resources, section 0021-0026, 0040-0041), and also includes mapping information between the plurality of divided resources and identifiers of the retransmission control processes (Marinier ‘554, see, HARQs associated with 8 TTIs, HARQ process 1, HARQ process 2, section 0079-0080, 0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the retransmission of HARQ based on HARQ TTIs as taught by Marinier ‘554 into the method and apparatus for controlling of uplink data via divided shared resources of SHI ‘575.  The motivation would have been to provide autonomous transmission without a data grant as suggested in section 0082 of SHI ‘575.

Regarding claim 6 (Original), SHI ‘575 discloses a data transmission method (fig. 1, UE which uses one of the portions by dividing the shared resources,  and using the shared resources to transmit without uplink data without a grant, section 0021-0023) performed by user equipment (fig. 1, UE which uses one of the portions by dividing the shared resources,  and using the shared resources to transmit without uplink data without a grant, section 0021-0023)  in a radio communication system, the method comprising:
retaining, in a configuration information management unit (see, the obtaining module of the terminal, section 0038, 0021-0022-controlling uplink data,  see, the terminal acquires shared resources from the control channel scheduling system information blocks, section 0063, 0074), configuration information in relation to a plurality of divided resources (see, divided shared resources, section 0021-0026, 0040-0041) that are capable of transmitting data without receiving data transmission permission (see, the terminal using  a selected resource to transmit uplink data without a grant, section 0023-0026 from a communication device that is different from the user equipment (see, autonomous transmission without being subject to instruction of the base station, section 0057), the plurality of divided resources each (see, the divided resources in terms of subframes in relation to retransmission, section  0074, 0102, 0108)  being associated with retransmission control processes (see, autonomous retransmission of data without grant using the divided resources, section 0082, 0102, 0108); and selecting (see, transmission module of the terminal which is configured to select resource units in the divided shared resources, section 0040-0041), from the plurality of divided resources (see, the terminal using  a selected resource to transmit uplink data without a grant, section 0023-0026, 0040-0041).
Shi ‘575 discloses all the claim limitations but fails to explicitly teach: a divided resource that is associated with a given retransmission control process whose retransmission control buffer is empty, so as to transmit data by using the divided resource.
fig. 7, se, plurality of TTIs associated with HARQ processes-distinct TTIs per HARQ1, HARQ2, including HARQ retransmission/autonomous retransmissions, section 0027-0028) whose retransmission control buffer is empty (see, HARQ buffer being empty and  then selects the next TTI for new transmission, section 0028), so as to transmit data by using the divided resource (see, autonomous transmissions/selects next TTI for transmission, section 0028, fig. 7, shows a plurality of TTIs with HARQs).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the retransmission of HARQ based on HARQ TTIs as taught by Marinier ‘554 into the method and apparatus for controlling of uplink data via divided shared resources of SHI ‘575.  The motivation would have been to provide autonomous transmission without a data grant as suggested in section 0082 of SHI ‘575.


10.	Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2018/0027575 A1, PCT Date: Feb. 5, 2016) in view of Marinier et al (US 2009/0307554 A1) as applied to claims 1, 2 above, and further in view of Zhang et al (US 2017/0290052 A1, Foreign Priority Date of December 26, 2016).
The combination of the aforementioned references (Shi ‘575 and Marinier ‘554) discloses selection of a resource for autonomous retransmission from the divided resources in the above rejection but fails to explicitly teach:  Regarding claim 3, wherein each divided resource of the plurality of divided resources is associated with one or more types of reference signals, and further, the retransmission control processes are associated with the one or more types of reference signals, and the transmitter is configured to, when 

Regarding claim 7, wherein each divided resource of the plurality of divided resources is associated with one or more types of reference signals, and further, the retransmission control processes are associated with the one or more types of reference signals, and
the transmitter is configured to, when transmitting the data by using the given retransmission control process, transmit the data by using a reference signal that is associated with the given retransmission control process.

However, Zhang ‘052 from a similar field of endeavor (see, grant-free transmission and retransmission by the terminal the resource, section 0010, 0023-0024 , retransmission of pilot signals sets, section 0028-0030, 0036-0037, noted: the retransmission pilots are related to grant-free uplink transmissions) discloses:  Regarding claim 3, wherein each divided resource of the plurality of divided resources (see, divided of pilot signal sets, section 0032-0033, 0056-gant-free resources used for retransmissions, 0061-first TTI and second TTI) is associated with one or more types of reference signals (see, pilot set 1, pilot set 2 in relation to retransmission, section 0028-0029) , and further, the retransmission control processes are associated with the one or more types of reference signals (see, pilot set 1, pilot set 2 in relation to retransmission, section 0028-0029), and the transmitter (fig. 2, UE 102 with Grant-Free Transmission module 106, section 0034-0038+)  is configured to, when transmitting the data by using the given retransmission control process (see, the UE which selects a retransmission pilot to send with the retransmission data, section 0042-0043), transmit the data by using a reference signal that is associated with the given retransmission control process (see, the UE which selects a retransmission pilot to send with the retransmission data, section 0042-0043, 0073, noted: the number of retransmissions per pilots, section 0047).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the pilot assisted Gant-Free uplink transmission, retransmissions as taught by ZHANG ‘052 into the combined autonomous method and apparatus for controlling of uplink data via divided shared resources of SHI ‘575 and Marinier ‘554.  The motivation would have been to provide efficient uplink retransmission based on uplink channel estimation (section 0006, 0007, line 1-6).

However, Zhang ‘052 from a similar field of endeavor (see, grant-free transmission and retransmission by the terminal the resource, section 0010, 0023-0024 , retransmission of pilot signals sets, section 0028-0030, 0036-0037, noted: the retransmission pilots are related to grant-free uplink transmissions) discloses: Regarding claim 7,  wherein each divided resource of the plurality of divided resources (see, divided of pilot signal sets, section 0032-0033, 0056-gant-free resources used for retransmissions, 0061-first TTI and second TTI) is associated with one or more types of reference signals (see, pilot set 1, pilot set 2 in relation to retransmission, section 0028-0029) , and further, the retransmission control processes are associated with the one or more types of reference signals (see, pilot set 1, pilot set 2 in relation to retransmission, section 0028-0029), and the transmitter (fig. 2, UE 102 with Grant-Free Transmission module 106, section 0034-0038+)  is configured to, when transmitting the data by using the given retransmission control process (see, the UE which selects a retransmission pilot to send with the retransmission data, section 0042-0043), transmit the data by using a reference signal that is associated with the given retransmission control process (see, the UE which selects a retransmission pilot to send with the retransmission data, section 0042-0043, 0073, noted: the number of retransmissions per pilots, section 0047).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the pilot assisted Gant-Free uplink transmission, retransmissions as taught by ZHANG ‘052 into the combined autonomous method and apparatus for controlling of uplink data via divided shared resources of SHI ‘575 and Marinier ‘554.  The motivation would have been to provide efficient uplink retransmission based on uplink channel estimation (section 0006, 0007, line 1-6).

Allowable Subject Matter
10.	Claims 4-5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al (US 2002/0054570 A1) discloses retransmission control method based on retransmission control timer (section 0017, 0023, 025, 0036, 0038, 0063, 0101, 109), including counter for counting round trip time (section 0112, 0135).
Okuyama et al (US 6,543,014 B1) discloses retransmission control circuit 112 coupled to buffer control circuit 111 (fig. 1, elements in the retransmissions, col. 5, line 25 to col. 14, line 63).
CAO et al (US 2018/0176945 A1) discloses uplink transmission using Grant-Free resources (section 0027-0030), retransmission using HARQ (section 0032, 0055, and 0057, 0067-0069), and reference signals in relation to Grant-Free resources (section 0072-0075, 0079).
Kawabata et al (US 2006/0259844 A1) discloses retransmission control using retransmission control circuit to control the storage unit (Section 0016-0017, 0048-0147) and updating if the retransmission (section 0147-0149).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473